IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1937
                               Filed August 7, 2019


IN RE THE DETENTION OF BRADLEY WILLIAMS,

BRADLEY WILLIAMS,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel Dalrymple,

Judge.



      Bradley Williams appeals his civil commitment as a sexually violent

predator. AFFIRMED.




      Chad R. Frese of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




      Considered by Tabor, P.J., and Mullins and May, JJ.
                                             2


MULLINS, Judge.

       Bradley Williams appeals his civil commitment as a sexually violent predator

under Iowa Code chapter 229A (2016). He argues the court erred in concluding

he was “a person presently confined” for a sexually violent offense within the

meaning of Iowa Code section 229A.4(1) and the evidence was insufficient to

support a conclusion he is a “sexually violent predator” as defined in section

229A.2(12).

I.     Background Facts and Proceedings

       In 2005, Williams, then nineteen years old, committed the crimes of third-

degree sexual abuse and impersonating a peace officer. At the time, Williams was

having sexual relations with a fifteen-year-old girl he met online and told he was a

police officer.    Williams was granted a deferred judgment, which was later

revoked.1     Williams was ultimately sentenced to an indeterminate term of

incarceration not to exceed ten years for the sexual-abuse charge. The prison

sentence was suspended and Williams was placed on probation for three to five

years. In 2012, Williams began serving his special sentence under Iowa Code

section 903B.1 (2005). The evidence discloses Williams victimized between seven

and eighteen other minor females while he was an adult.

       In 2013, Williams, then about twenty-seven years old and having developed

an addiction to pornography, committed the crime of extortion. Williams contacted

his victim through social media and claimed to be a modeling agent. The victim




1
 Williams violated a host of his conditions of probation. Of note is his internet requests to
minors asking them to tape themselves and his possession of child pornography on a
compact disc labeled “10 and 11 year old children.”
                                         3


responded, and the two set up a photo session. After the victim paid Williams,

Williams informed her that engagement in sexual intercourse would be part of the

deal as well. Williams had intercourse with his victim during the photo shoot and

took nude pictures of her. He also recorded their sexual encounter. Later, Williams

told his victim he would publish the images and video if she did not give him money

and have intercourse with him again. The victim complied with the demand.

Williams attempted to extort the victim for money and sex on subsequent

occasions. The victim ultimately contacted law enforcement. The evidence shows

Williams attempted this scam on several other young women. Williams also lied

to a number of other young women to get them to send him nude pictures, some

of whom Williams later blackmailed with the photos. On his extortion conviction,

Williams was sentenced to an indeterminate term of incarceration not to exceed

five years. While in prison, Williams had his girlfriend sneak pornography in for his

viewing pleasure. One of these photographs was sadomasochistic in nature and

depicted a woman being beaten.

       Williams was slotted to be discharged from prison in May 2016. About a

week before his anticipated release date, the State filed a petition for civil

commitment under Iowa Code chapter 229A (2016), alleging Williams to be a

sexually violent predator. The court found the petition to be supported by probable

cause and scheduled the matter for trial. Following a number of continuances of

the trial date, Williams filed a motion to dismiss in which he argued his conviction

of extortion, for which he was confined, did not amount to a sexually violent offense

and commitment was therefore improper. The court denied the motion. Following

a trial, the court entered an order committing Williams. This appeal followed.
                                         4


II.    Standard of Review

       We review the district court’s construction and interpretation of Iowa Code

chapter 229A for legal error. In re Det. of Tripp, 915 N.W.2d 867, 873 (Iowa 2018);

In re Det. of Betsworth, 711 N.W.2d 280, 283 (Iowa 2006). Williams’s arguments

appear to be a challenges to the sufficiency of the evidence supporting the district

court’s determinations. Appellate review of such challenges is also for legal error.

Betsworth, 711 N.W.2d at 286.

III.   Analysis

       A.     Person Presently Confined

       First, Williams argues the court erred in concluding he was “a person

presently confined” for a sexually violent offense within the meaning of Iowa Code

section 229A.4(1). Section 229A.4(1) authorizes the State to petition for civil

commitment “[i]f it appears that a person presently confined may be a sexually

violent predator and the prosecutor’s review committee has determined that the

person meets the definition of a sexually violent predator.” The supreme court has

explained the term “‘confinement’ as used in the statute ‘means confinement for a

sexually violent offense.’” In re Det. of Stenzel, 827 N.W.2d 690, 698–99 (Iowa

2013) (quoting In re Det. of Gonzales, 658 N.W.2d 102, 104 (Iowa 2003)). The

term “sexually violent offense” has been statutorily defined to include: “Any act

which, either at the time of sentencing for the offense or subsequently during civil

commitment proceedings . . . has been determined beyond a reasonable doubt to

have been sexually motivated.” Iowa Code § 229A.2(11)(g). The legislature

defined the term “sexually motivated” to mean “that one of the purposes for
                                           5


commission of a crime is the purpose of sexual gratification of the perpetrator of

the crime.” Id. § 229A.2(10).

       In its civil-commitment order, the district court specifically concluded

Williams’s commission of the crime of extortion was sexually motivated. The crime

of extortion includes, among other things, threatening “to expose any person to

hatred, contempt, or ridicule” “with the purpose of obtaining for oneself . . . anything

of value, tangible or intangible.” Id. § 711.4(3) (2013). Here, the evidence is

undisputed that Williams took nude photographs of his victim and a video recording

of their sexual encounter. Later, Williams told his victim he would publish the

images and video if she did not give him money and have intercourse with him

again. The evidence is substantial “that one of the purposes for commission of

[the] crime [was] the purpose of sexual gratification of” Williams. Id. § 229A.2(10)

(2016). Because the crime was sexually motivated, it was a sexually violent

offense within the meaning of Iowa Code section 229A.2(11)(g). Thus, Williams

fell within the definition of “person presently confined.”      See id. § 229A.4(1);

Stenzel, 827 N.W.2d at 698–99. We find no error in the district court’s conclusion

of the same.

       B.      Sexually Violent Predator

       Next, Williams challenges the sufficiency of the evidence supporting the

court’s conclusion he is a “sexually violent predator.” That term is statutorily

defined as follows: “[A] person who has been convicted of or charged with a

sexually violent offense and who suffers from a mental abnormality which makes

the person likely to engage in predatory acts constituting sexually violent offenses,

if not confined in a secure facility.” Iowa Code § 229A.2(12). Williams only argues
                                          6


the evidence is insufficient to establish he “suffered a mental abnormality causing

him [to be] likely to engage in predatory acts constituting sexually violent offenses.”

       Viewing the evidence in the light most favorable to the State, as we must,

“including all legitimate inferences and presumptions which may be fairly and

reasonably deduced from the record,” Betsworth, 711 N.W.2d at 287 (quoting In

re Det. of Swanson, 668 N.W.2d 570, 574 (Iowa 2003)), we believe substantial

evidence supports the district court’s finding.      The State provided statistical,

clinical, and diagnostic evidence that Williams meets the definition of a sexually

violent predator. A clinical psychologist testified Williams suffers from a mental

abnormality to a reasonable degree of professional certainty. Specifically, the

psychologist testified Williams meets some of the criteria for both antisocial

personality disorder and narcissistic personality disorder and thus has a mixed

personality disorder.    She further testified that Williams’s mixed personality

disorder predisposes him to commit sex offenses and Williams is at a high risk for

committing further sex offenses.         While Williams completed sex-offender

treatment, the psychologist testified Williams continues to engage in “red-flag

behavior.” The psychologist answered in the affirmative when questioned whether

“Williams is likely to commit predatory acts of sexual violence if not confined for

treatment.” The psychologist’s written report was in line with her testimony. We

find the evidence sufficient to conclude Williams is a sexually violent predator.

IV.    Conclusion

       We affirm the district court order civilly committing Williams as a sexually

violent predator.

       AFFIRMED.